DETAILED ACTION
Acknowledgements
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-14 are directed to method and claims 15-20 are directed to system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) establishing contract.  Specifically, the claims recite “receiving, …, a first request…; adding a first transaction…; receiving,..., transaction information…; generating a second draft of the contract…; adding a second transaction…”, which is “commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for establishing contract. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of distributed ledger,  processor, and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, establishing contract including receiving a first request, adding a first transaction to a distributed ledger; receiving transaction information; generating a second draft of the contract based on the received transaction information; adding a second transaction to the distributed ledger. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 15-20 are system claims that are used to perform the method claims 1-14 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve establishing contract including receiving a first request, adding a first transaction to a distributed ledger; receiving transaction information; generating a second draft of the contract based on the received transaction information; adding a second transaction to the distributed ledger.  This only uses the processor or computer system to automate or implement the abstract idea of establishing contract.  Dependent claims 2-3 and 16-17 describe third transaction.  Dependent claims 4 and 18 describe contract creation request. Dependent claims 5-6 and 19-20 describe fourth transaction.   Dependent claim 7 describes the second draft of contract. Dependent claim 8 describes the first transaction. Dependent claim 9 describes transaction information. Dependent claims 10-11 describe contract participants.  Dependent claim 12 describes the second transaction. Dependent claim 13 describes additional processes included in the method.  Dependent claim 14 describes a database stores first and second draft contacts and transactions. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of establishing contract including receiving a first request, adding a first transaction to a distributed ledger; receiving transaction information; generating a second draft of the contract based on the received transaction information; adding a second transaction to the distributed ledger.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a distributed ledger, processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180285838A1 (“Franaszek et al.”) in view of US Grant Publication US8732047B2 (“Sandholm et al.”).

Regarding claim 1 and 15, Franaszek et al. teaches:
a processor; and
a memory storing instructions which, when executed by the processor, cause the processor to:
receive, from a first computing device associated with a first party of a transaction, a first request to originate a contract associated with the energy transaction, wherein the first request includes a first draft of the contract; (¶0010, ¶0049, ¶¶0082-83, ¶0110)
add a first transaction to a distributed ledger, the first transaction generated at least in part based on contents of the first draft of the contract;(¶0044, ¶0082)
receive, from at least one of the first computing device and a second computing device associated with a second party of the energy transaction, transaction information regarding the transaction; (¶¶0082-83)
add a second transaction to the distributed ledger, (¶0091)
Franaszek et al. does not disclose explicitly:
transaction is energy transaction
generate a second draft of the contract based on the transaction information; and
the second transaction generated at least in part based on contents of the second draft of the contract.
However, Sandholm et al. teaches:
the transaction is an energy transaction (col 36 line 37-39)
generate a second draft of the contract based on the transaction information; and (col 17 line 53-55, col 21 line 1-4, col 33 line 52-58)
the second transaction generated at least in part based on contents of the second draft of the contract. (col 19 line 45-48; claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify Scalable and Distributed Shared Ledger Transaction Management of Franaszek et al. by adding the feature of generating a second draft of the contract based on the transaction information in accordance with the teaching of Sandholm et al.. This modification enables the system to allow buyer choosing a supplier that leads to savings. (Sandholm et al.; column 53, line 6-25)

Regarding claims 2 and 16, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
receiving, from at least one of the first computing device and the second computing device, a request to finalize the contract; and (¶0033, ¶0082 and ¶0086)
adding a third transaction to the distributed ledger, the third transaction generated at least in part based on a finalized version of the contract. (¶0038, ¶0040, ¶0077 and ¶0082)

Regarding claims 3 and 17,  Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
wherein the third transaction includes (¶0040)
an identifier of the first party, (¶0040)
an identifier of the second party, and (¶0040)
a hash generated at least in part based on an image of the finalized version of the contract.(¶0045, ¶0048, ¶0082 and ¶0094)

Regarding claims 4 and 18, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
receiving, prior to receiving the first request, a second request to create the contract, wherein the second request specifies a contract type; and (¶0080 and ¶0082)
Sandholm discloses:
transmitting, to the first computing device, a contract template associated with the contract type. (col 35 line 48-56, col 36 line 52-59 and col 41 line 18-36)

Regarding claims 5 and 19,  Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
adding a fourth transaction to the distributed ledger, (¶0047)
Sandholm discloses:
the fourth transaction generated at least in part based on the contract template. (col 27 line 40-55, col 36 line 52-59)

Regarding claims 6 and 20,  Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
wherein the fourth transaction includes (¶0047)
an identifier of the first party and  (¶0040)
an identifier of the contract type. (¶0080 and ¶0082)

Regarding claim 7, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Sandholm et al. further discloses:
wherein generating the second draft of the contract includes adding the transaction information to one or more corresponding fields within the contract template. (col 36 line 52-60)

Regarding claim 8, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
wherein the first transaction includes (¶0040)
an identifier of a first party associated with the first computing device and (¶0040)
an identifier of the second party. (¶0040)

Regarding claim 9, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
wherein the transaction information includes trade volume information and/or price information. (¶0045)

Regarding claim 10, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
wherein the first party is a seller and the second party is a buyer. (¶0074)

Regarding claim 11, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Sandholm et al. further discloses:
wherein the buyer is identified using an auction system. (col 12 line 1-4)

Regarding claim 12, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
wherein the second transaction includes (¶0040)
an identifier of the of the first party, (¶0040)
an identifier of the second party, and (¶0040)
a copy of at least a subset of the transaction information. (¶0045, ¶0048, ¶0082 and ¶0094)

Regarding claim 13, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
executing one or more of a nomination process, a confirmation process, a scheduling process, a reconciliation process, billing and payment processes, and imbalance resolution processes. (¶0032)

Regarding claim 14, Franaszek et al. in view of Sandholm et al. discloses all the limitations as described above.  Franaszek et al. further discloses:
storing, in a database, a copy of at least one of the first draft of the contract, the second draft of the contract, the first transaction and the second transaction. (¶0006 and ¶0039)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685